Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-27 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claim 2,  the prior art on record fails to teach receiving, at an accounting platform server and via a network, a user request in a user interface of a first user, the user request being for a transfer from the first user to a second user, the user interface being provided by the accounting platform server, the accounting platform server providing accounting services and maintaining bookkeeping accounts for a plurality of contacts including the first user, the first user being associated with a first entity server and the second user being associated with a second entity server; generating a data transfer request based on the user request, the data transfer request including a request identifier that uniquely identifies the data transfer request from other data transfer requests; sending the data transfer request via the network, from the accounting platform server to the first entity server, the data transfer request being to make the transfer from the first entity server to the second entity server based on the request identifier; receiving, by the accounting platform server, a notification of a completion of the data transfer request; and providing, by the accounting platform server, a notification, in the user interface of the first user, indicative of reconciling, in a bookkeeping account of the first user maintained by the accounting platform server, that the data transfer request was completed in combination with all the element in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DJENANE M BAYARD/Primary Examiner, Art Unit 2444